EXHIBIT 21 LIST OF SUBSIDIARIES Name of Subsidiary State or Sovereign Power of Incorporation Merix Europe B.V. Netherlands Merix Asia, Inc. Oregon Merix Caymans Holding Company Limited Cayman Islands Merix Caymans Trading Company Limited Cayman Islands Merix Singapore Sales Pte. Ltd. Singapore Merix U.K. Limited United Kingdom Merix Circuits Corp. Canada Merix Holding (Singapore) Pte. Ltd. Singapore Merix Asia Limited Hong Kong Merix Printed Circuits (Huizhou) Limited People’s Republic of China Merix Printed Circuits Technology Limited People’s Republic of China
